*243Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Melvin Quick appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United, States v. Quick, No. 3:96-cr-00134-FDW-6 (W.D.N.C. Apr. 24, 2009). We deny Quick’s pending motion to compel the district court to rule on his § 3582(c)(2) motion and his motion for transfer to a handicapped accessible facility. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.